El Juez Peesidente Sr. Hernández,
emitió la opinión del tribunal.
Con fecha 15 de enero del corriente año 1916, Pedro A. Monclova presentó en la Corte de Distrito de San Juan, Sección 1a., una petición de auto de mandamus que luego enmendó en 15 de febrero siguiente, contra la Junta de Farmacia, para que se le ordenara hiciera la calificación de los exámenes de las asignaturas del primer curso de' farmacia, que aquél había sufrido, aprobándolo o suspendiéndolo en los mismos.
*47Alega el peticionario en apoyo de su pretensión que ob-tuvo en 22 de junio de 1911 diploma de octavo grado en las escuelas públicas de Juana Díaz; que más tarde en la Alta Escuela de Ponce cursó y aprobó los dos primeros años del curso científico; que en 1914 fué matriculado en el tercer curso de la Alta Escuela de la Universidad de Puerto Pico, cuyo curso aprobó; que en el mismo año fué matriculado en la Junta de Farmacia como aspirante al título de farma-céutico; que en enero de 1915, previo pago de los derechos correspondientes de $10, fué admitido a examen de las asig- < naturas del primer curso de dicha carrera y de una de las asignaturas del segundo, y que la junta no ha calificado sus exámenes a pesar de haberlo solicitado.
Librado el auto solicitado en forma alternativa o condi-cional, la demandada formuló excepción previa a la petición al mismo tiempo que contestó, consistiendo aquella excepción en que los hechos alegados no determinaban una causa de acción por cuanto no expresan que el peticionario posea un diploma o documento por el que acredite haber aprobado las asignaturas del curso científico literario de una alta escuela de la isla o de una acreditada institución igual o análoga de los Estados Unidos o del extranjero, a satisfacción de la junta.
Celebrada la vista, la corte, por resolución de 18 de febrero de 1916, estimando bien fundada la excepción previa, anuló el auto librado y declaró sin lugar la petición, contra cuya resolución interpuso Monclova recurso de apelación para ante esta Corte Suprema.
Como muy bien dice la corte inferior, la cuestión plan-teada por la demandada es tan diáfana y tan clara que su resolución no ofrece dificultad alguna ni requiere mayor ar-gumentación.
La sección 7a. de la Ley de 8 de marzo de 1906, autorizando la organización de una Junta de Farmacia, según fué enmendada por la Ley No. 42 de 10 de marzo de 1910, dice así:
*48“Sección 7a. — En la primera quincena de octubre la Jnnta de Farmacia formalizará las matrículas de todos los alumnos, presen-tando éstos al efecto:
“(1) Una solicitud pidiendo ser matriculados.
“(2) Documento que acredite su autenticidad.
“(3) Certificación de conducta.
“(4) Diploma o documento con que se acredite haber aprobado las asignaturas del curso científico o literario de una alta escuela de la isla o de una acreditada institución igual o análoga, ya de los Estados .Unidos, ya del extranjero, a satisfacción de la junta.”
Como se ve, la ley exige que todo aspirante al título do farmacia presente para poder ser matriculado, como requi-sito previo, diploma o documento creditivo de haber aprobado las asignaturas del curso científico o literario de una alta escuela de la isla o de una acreditada institución igual o aná-' loga, ya de los Estados Unidos, ya del extranjero, a satis-facción de la junta.
El recurrente Monclova no presentó a la Junta de Far-macia el diploma o documento expresado para obtener la matrícula, y la Junta de Farmacia procedió ultra vires al admitirlo a examen, por ser nula la matrícula.
Las disposiciones de la sección 7a. son mandatorias y no permiten a la junta separarse de ellas. Si como sostiene el apelante en su alegato la matrícula se hizo condicionalmente, o sea, a condición de que terminase luego su curso de alta escuela, esa matrícula no puede ser eficaz a los efectos de poder ser examinado, puesto que la ley no autoriza las ma-trículas condicionales. La intención de la Legislatura fuá exi-gir que los aspirantes al título de farmacia tuviesen ciertos conocimientos antes de comenzar los estudios que acuerda la sección 6a. de la ley, y aquellos conocimientos deben adquirirse previamente y no simultáneamente con los de dicha sección 6a.
El hecho de que Monclova fuera matriculado y admitido a examen previo pago de $10, llegando a sufrir el examen, no favorece su pretensión por tratarse de actos ejecutados con infracción manifiesta de la ley. La Junta de Farmacia procedió correctamente al negarse a la calificación de los actos *49de Monclova y no pnede ser compelida a hacerlo por no estar obligado a ello.
Alega la parte apelante qne esta Corte Suprema en varios casos relativos a la admisión de aspirantes al ejercicio de la abogacía ha autorizado el examen de reválida condicional-mente, reservándose la expedición de la licencia para cnando se hayan producido los documentos que la ley exige como previos a la admisión a examen.
Entre nuestras resoluciones relativas a admisión de can-didatos para tomar exámenes de abogado, no encontramos una sola en que se haya permitido a algún peticionario tomar los exámenes y terminar más tarde la educación preliminar.
Procede la confirmación de la sentencia apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.